Citation Nr: 1625474	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for duodenal ulcer, status post partial gastrectomy, with dumping syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from January 26, 2010 to July 14, 2013.

3.  Entitlement to an effective date earlier than July 15, 2013 for the grant of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 and from October 1990 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran participated in a video hearing in December 2015 with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  

In March 2016, additional evidence was submitted to VA with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c)  (2015).  

In this case, an August 2007 rating decision granted entitlement to a TDIU effective August 25, 2006.  In October 2008, the Veteran filed a claim to reopen the claim for service connection for duodenal ulcer.  An August 2010 rating decision granted entitlement to service connection for duodenal ulcer, status post partial gastrectomy with an initial rating of 40 percent effective October 24, 2008.  The Veteran disagreed with the assigned disability rating and appealed the issue to the Board.  During the pendency of the appeal, the award of entitlement to a TDIU appears to have been terminated effective January 26, 2010, when the Veteran became entitled to a combined 100 percent schedular rating.  Effective July 15, 2013, the Veteran was awarded SMC under 38 U.S.C.A. § 1114(s).

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  Entitlement to SMC is treated like a claim for increased compensation; it is part and parcel of an increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As noted in Bradley, VA must consider a TDIU despite the existence of a schedular total rating in order to determine eligibility for an award of SMC under 38 U.S.C.A. § 1114(s).  

As such, although a combined schedular 100 percent rating was assigned effective January 26, 2010 and the Veteran cannot be paid additional compensation for a TDIU beginning on January 26, 2010, VA must still consider whether at any time from January 26, 2010 to July 14, 2013 (when the Veteran was assigned a 100 percent rating for coronary artery disease and was awarded SMC), the Veteran was entitled to a TDIU based on a single disability independent of additional service-connected disability or disabilities independently ratable at 60 percent or more.  As such, the issue of entitlement to a TDIU from January 26, 2010 to July 14, 2013 is on appeal.  38 C.F.R. § 3.400 (2015).  

Inextricably intertwined with this issue is entitlement to an award of SMC under 38 U.S.C.A. § 1114(s) prior to July 15, 2013.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The issues of entitlement to a TDIU from January 26, 2010 to July 14, 2013 and entitlement to an effective date earlier than July 15, 2013 for the grant of entitlement to SMC under 38 U.S.C.A. § 1114(s) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's duodenal ulcer, status post partial gastrectomy, with dumping syndrome, is more comparable to severe; associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent initial rating, but not higher, for duodenal ulcer, status post partial gastrectomy, with dumping syndrome, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7308 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA notice letter dated in December 2008 satisfied the duty to notify provisions with respect to a claim for service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

Further, in this case, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records.  The Veteran was provided VA medical examinations in July 2010, March 2013, and September 2013.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the claims folder and/or history that is consistent with the evidence of record, documented the Veteran's reported symptoms, and included findings relevant to rating the Veteran's disability according to the rating criteria.  See 38 C.F.R. § 4.71a.  The examinations are adequate.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The AOJ rated the Veteran's service-connected duodenal ulcer, status post partial gastrectomy, with dumping syndrome as 40 percent disabling under Diagnostic Code 7308.  A 40 percent rating contemplates moderate post gastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308. 

The maximum rating of 60 percent is warranted for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia. Id.

Duodenal ulcer is evaluated under Diagnostic Code 7305.  A 40 percent  rating contemplates a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  A 60 percent rating is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

During the December 2015 hearing, the Veteran testified that he felt fatigue and sleepy when he eats, passes blood, throws up a lot, and his hands and feet were cold all of the time.  He stated that he was currently being treated for anemia and took iron supplements.  The Veteran reported that he had black tarry stools and vomiting that occurred most of the time when he eats.  He also testified that he took a lot of vitamins.  He reported that he has lost weight because of his condition.  The Veteran stated that he had been to the hospital before with a hypoglycemic reaction.

A September 2008 private physical record noted that the Veteran complained of abdominal pain.  The Veteran complained of some fullness, bloating and gas.  He reported symptoms of epigastric and gastrointestinal (GI) disturbance.  He presented with recurrent fullness, bloating and gas, and sensation of food hanging up in his esophagus.  He was assessed with recurrent epigastric fullness, bloating and gas.  He now had dysphagia with longstanding symptoms of epigastric distress.

A February 2009 private physical record noted that the Veteran complained that his food would not go down.  He was assessed with recurrent epigastric fullness, bloating, and gas with dysphagia.  

The Veteran was provided a VA medical examination in July 2010.  The claims folder was reviewed.  The diagnosis was listed as status postop vagotomy and antrectomy for peptic ulcer disease with postoperative development of dumping syndrome. 

An October 2010 private medical treatment record shows that the Veteran complained of severe epigastric fullness, bloating, and gas associated with nausea and vomiting.  The private physician noted that the Veteran continued to have significant symptoms consistent with a flare of his peptic disease from time to time.  The assessment was listed as severe peptic ulcer disease and evidence of noncardiac chest pain, status post esophageal dilatation.  

A March 2011 private medical treatment record shows that the Veteran reported that his energy was low and he was easily fatigued.  It was noted that he had been gaining weight recently, without changing his diet.  He reported that he was always cold, had night sweats, shortness of breath, epigastric pain, nausea, and abdominal pain.  The impression was iron deficiency anemia.  

A private medical treatment record dated in September 2011 noted that the Veteran was post-iron infusion and experienced ice pica, headaches, shortness of breath, and constipation.

The Veteran was provided a VA medical examination in March 2013.  The claims folder was reviewed.  The examiner listed a diagnosis of dumping syndrome.  The history of the disease is persistent bleeding required vagotomy and antrectomy for control and he has subsequently developed dumping syndrome.  Signs and symptoms included diarrhea described as loose bowel movement each and every time he eats or drinks.  The examiner indicated that the Veteran had episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition, but did not indicate the frequency of episodes.  The examiner stated that the condition did not result in weight loss.  The examiner stated that the Veteran had malnutrition, serious complications or other general health effects attributable to the intestinal condition.  In terms of malnutrition, it was noted that the Veteran had pernicious anemia in 2012 and required treatment with B12 and three separate iron infusions.  The Veteran's condition impacted his ability to work in that his frequent loose stools required him to be near a toilet whenever he eats or drinks anything.  A separate March 2013 VA medical examination report specific to ulcer noted that the Veteran had a diagnosis of duodenal ulcer with an onset in 1988 and post-gastrectomy syndrome with an onset in 1988.  It was noted that the Veteran had recurrent episodes of ulcers that were not severe.  He had four or more symptom recurrences per year.  The average duration of episodes of symptoms is less than one day.  It was noted that the Veteran had anemia.  Concerning the postgastrectomy syndrome included moderate; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss. With respect to the vagotomy with pyloroplasty or gastroenterostomy, there were symptoms of alkaline gastritis or of confirmed persisting diarrhea.  The Veteran's condition had an impact on his occupation and that his frequent loose stools required that he always be near a toilet.  

The Veteran was provided a VA medical examination in September 2013.  The Veteran's claims folder was reviewed.  The diagnoses were listed as duodenal ulcer, postgastrectomy syndrome, and gastroenterostomy.  Signs and symptoms included recurring episodes that were not severe with episodes of recurrence of four or more per year and anemia.  He did not have any incapacitating episodes.  Concerning postgastrectomy syndrome, it was noted that he had mild infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  With respect to the vagotomy with pyloroplasty, or gastroenterostomy, it was noted that the symptoms and confirmed diagnosis of alkaline gastritis, or of confirmed persisting diarrhea.  

An October 2013 private medical treatment record shows that the Veteran took Vitamin D medication.  The Veteran complained of heartburn, stomach pain, nausea, vomiting, constipation, and diarrhea.  

A January 2014 private medical treatment record shows that the Veteran had abdominal pain, blood in stool and change in stool pattern.  

Here, the evidence is in equipoise as to whether the Veteran's service-connected disability warrants an initial rating of 60 percent.  38 C.F.R. § 4.114, Diagnostic Code 7308.  The maximum rating of 60 percent is warranted for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia. Id.

In this respect, the Veteran has described ongoing nausea, diarrhea, circulatory disturbance after meals and, at times, sweating.  Concerning weight loss, while the Veteran's weight has fluctuated during the appeal period, it appears that the Veteran has been instructed to lose weight and underwent gastric bypass in order to lose weight.  However, the Board also observes that the Veteran has malnutrition consisting of Vitamin D deficiency and anemia.  The Veteran is also competent and credible to attest to his frequency of nausea, diarrhea, circulatory disturbance, and sweating.  In addition, an October 2010 private medical treatment record shows an assessment of severe peptic ulcer disease.  While the VA examiners have not indicated that the Veteran's condition is severe, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that the symptoms of the Veteran's disability are more comparable to a severe disability rather than moderate.  38 C.F.R. § 4.6.  An initial rating of 60 percent, but no higher, for his service-connected duodenal ulcer, status post partial gastrectomy, with dumping syndrome, is granted.

As the Veteran is service-connected for duodenal ulcer, the Board also considered the rating criteria under Diagnostic Code 7305.  However, Diagnostic Code 7305 allows for a maximum rating of 60 percent and; therefore, a higher rating is not warranted under this code.  A separate rating is not assignable due to the overlapping symptoms, as instructed by the rating schedule.  See 38 C.F.R. § 4.114.   

The Board considered other diagnostic codes, but found no lay or medical evidence of perforated ulcer or peritoneum adhesions to warrant consideration of Diagnostic Code 7301, hypertrophic gastritis with severe hemorrhages or large eroded or ulcerated areas to warrant consideration of Diagnostic Code 7307, or resection of small intestine with severe impairment of health supported by material weight loss under Diagnostic Code 7328.  In addition, there is no evidence of an ulcer, marginal, to warrant consideration under Diagnostic Code 7306.  The various other diagnostic codes, to include hernia and colitis, have no application in this case as the Veteran is not service-connected for such disabilities.  

In sum, there is no identifiable period that would warrant an initial rating in excess of 60 percent for duodenal ulcer, status post partial gastrectomy, with dumping syndrome.  Staged ratings are not appropriate.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against an initial rating in excess of 60 percent, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating. Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for higher ratings must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected duodenal ulcer, status post partial gastrectomy, with dumping syndrome, with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected gastrointestinal symptoms such as diarrhea, nausea, vomiting, and anemia, are addressed by the rating criteria under which such disability is rated and the term "severe" as noted in the Diagnostic Code 7308 allows for the consideration of a wide range of signs and symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  A comparison of the Veteran's symptoms and functional impairment and loss resulting from his service-connected disability with the relevant schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 60 percent initial rating for duodenal ulcer, status post partial gastrectomy, with dumping syndrome, is granted, subject to the controlling regulations governing the payment of monetary awards.


	(CONTINUED ON NEXT PAGE)



REMAND

As explained in the Introduction, the AOJ must consider whether the Veteran is entitled to a TDIU on the basis of a single service-connected disability from January 26, 2010 to July 14, 2013, for the purposes of determining whether the Veteran is entitled to SMC under the provisions of 38 U.S.C.A. § 1114(s) prior to July 15, 2013.  As the AOJ did not consider these matters in the first instance, the issues must be remanded for adjudication.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of entitlement to a TDIU from January 26, 2010 to July 14, 2013, to specifically determine whether TDIU would be warranted on the basis of a single service-connected disability, apart from other disability(ies) rated 60 percent or more, and entitlement to an effective date earlier than July 15, 2013 for the grant of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


